Citation Nr: 1745791	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-35 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin rash, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was scheduled to appear at a hearing before a Veterans Law judge in November 2016.  However, the Veteran withdrew his hearing request in correspondence dated October 28, 2016.  As such, the Veteran's request is withdrawn.  See 38 C.F.R. § 20.702 (e).  

The RO originally denied service connection for diabetes mellitus, type II, bilateral hearing loss, and skin rash in a September 1997 rating decision.  The Veteran did not appeal the decision or submit new evidence and the rating decision became final in September 1998.  The Veteran submitted a claim to reopen in September 2006 and the RO reopened and denied the claim in a September 2007 rating decision.  As the Veteran did not appeal this decision, it became final in September 2008.  In November 2009, the Veteran submitted a second claim to reopen and the RO reopened and denied the claims in a May 2010 rating decision.  After the Veteran submitted additional evidence, the RO granted service connection for diabetes mellitus, type II, but continued the denial of the bilateral hearing loss and skin rash claims in the October 2010 currently on appeal. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a skin rash is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A September 2007 rating decision denied the claims of entitlement to service 
connection for bilateral hearing loss and skin rash; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2. Evidence received subsequent to the expiration of the appeal period includes 
evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims for service connection for bilateral hearing loss and skin rash.

3.  The Veteran's bilateral hearing loss is etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claims of entitlement to service connection for bilateral hearing loss and skin rash.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In its September 2007 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and skin rash reasoning the record did not show his conditions were incurred in or aggravated by military service.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period. 

After the Veteran submitted his November 2009 claim to reopen the claims, the RO again denied the issues in its May 2010 rating decision.  The record at the time of the rating decision consisted of the Veteran's outpatient VA treatment records.  

The evidence submitted after the expiration of the appeal period includes lay statements from the Veteran, portions of the Veteran's service treatment records and military personnel file, VA examinations for hearing loss and skin conditions, photographs showing the Veteran in Vietnam, and VA outpatient treatment records. 

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's bilateral hearing loss and skin rash may have occurred in service, or be otherwise etiologically related to service.  Accordingly, reopening the claims for service connection for bilateral hearing loss and skin rash is warranted.

Duties to Notify and Assist 

Preliminarily, the National Personnel Records Center determined that the Veteran's service records were partially unavailable due to a fire-related incident in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim entitlement to service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 before the Board decides the claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Factual Background and Analysis

Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.  

Initially, the Board notes the Board was diagnosed with sensorineural hearing loss during his April 2010 VA examination.  Likewise, VA treatment records demonstrate the Veteran currently suffers from bilateral hearing loss.  As such, the remaining issues to resolve are whether there is an in-service event or injury, and if so, whether that event or injury is related to the Veteran's already established hearing loss. 

With regard to the in-service event or injury, the RO noted in its denial of the claim that the Veteran's military occupational specialty (MOS) was field wireman.  Such an MOS carries a low probability of acoustic trauma.  However, in a March 2010 report of general information, the Veteran reported he was assigned as a gunner (cannon crewman) with the 105mm Howitzer guns when he served in Vietnam.  The record supports the Veteran's contentions.  Indeed, his form DD-214 reveals the Veteran served in the pacific for 11 months and 26 days.  Furthermore, the form indicates the Veteran was awarded with the Vietnam Gallantry Cross with palm.  In addition, the form indicates that while his MOS was field wireman, he was awarded the Vietnam campaign medal for sharpshooting with a rifle.  This evidence strongly supports the Veteran's contentions that he served in Vietnam, and that while he was there, he served as a gunman.  As the Veteran is competent to report the circumstances of service, and as the evidence of record corroborates his lay statements, the Board finds the Veteran's reports credible, resolves the doubt in his favor, and finds that the Veteran was exposed to acoustic trauma while in service.  

As for the medical nexus, the Veteran underwent a VA audiological examination in April 2010.  In her medical opinion, the audiologist concluded the Veteran's hearing loss was less likely than not related to his active service because there were no STRs available for review but the Veteran did not seek hearing loss treatment until 20 years after he left service.  In support of her conclusion the audiologist cited the Veteran's extensive post-service noise exposure as a truck driver, as well as the Institute of Medicine (IMO) report on noise exposure which concluded there is no scientific support for delayed onset of hearing loss years after noise exposure.
For his part, the Veteran, in an April 2010 statement, reported serving with the 1st Battalion, 5th Field Artillery firing 105-Howitzer guns.  He further stated his hearing loss occurred while he was stationed in Vietnam firing the noted weapons.  Additionally, he asserted the hearing loss has affected him since service.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, while the examiner was correct to point out the lapse of time between service and the first treatment for hearing loss, she failed to properly consider and discuss the Veteran's lay statements.  As such, the Board finds the April 2010 medical opinion inadequate and assigns it no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

As the Veteran has reported a continuity of symptomatology of bilateral hearing loss since service, and as the only medical opinion of record is inadequate, the Board resolves all doubt in the Veteran's favor and finds his bilateral hearing loss is etiologically related to his active duty service.  As such, service connection for bilateral hearing loss is warranted.  


ORDER

The Board, having determined that new and material evidence has been received, finds the reopening of the claims of entitlement to service connection for bilateral hearing loss and skin rash is granted.

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

While further delay is regrettable, the Board finds additional development is warranted before deciding the Veteran's claim of service connection for skin rash. 

The Veteran last underwent a VA examination to assess his skin condition in March 2011.  The examiner noted the Veteran's claimed history of keratosis and, upon examination, diagnosed the Veteran with seborrheic dermatitis.  The examiner noted the condition was located on both axillae.  In his medical opinion, the examiner was not able to state the cause of the condition but stated it was not related to service because it was medically impossible to relate the seborrheic dermatitis with keratosis. 

However, in an April 2010 statement, the Veteran reported that his skin disability was related to his military service because it occurred while he was stationed in Vietnam due to damp conditions.  Likewise, the Veteran stated in a December 2013 statement his skin rash was caused in Vietnam from laying down to sleep and waking up with water to his backside because this was during monsoon season.  

The Board acknowledges the Veteran is competent to report the circumstances of service, and to that extent, finds his statements credible.  However, whether the Veteran's current diagnosis is related to the reported incidents is a medical question.  The Veteran has not submitted evidence establishing his medical expertise to provide such an opinion.  Therefore, the Board finds he is not competent to opine as to the relationship between his skin condition and his active service. 

Nevertheless, the Board finds a remand is warranted because the March 2011 medical opinion is inadequate.  First, the Board notes the examiner merely concluded the skin condition was not related to service, but provided no explanation for this other than stating that keratosis and seborrheic dermatitis could not be compared.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (finding that conclusory, contradictory, or incomplete analysis is not adequate).  Second, the examiner failed to consider and discuss the available lay testimony the Veteran submitted in April 2010.  
Additionally, as the Veteran has further submitted lay testimony, the Board finds a remand is warranted to afford a medical examiner to consider this evidence.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's skin condition.  Following an examination of the Veteran and a review of the claims file, the examiner must state whether any degree of the Veteran's skin condition at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service.  The examiner must specifically discuss and consider the Veteran's reports of damp conditions and sleeping on water during service.  

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.  

3.  Undertake any other development it determines to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


